STATE OF MINNESOTA
                                                                          October 14, 2015

                                   IN SUPREME COURT                         Oau: OF
                                                                        API'B.lA1ECcuns
                                          A14-1852


In re Petition for Disciplinary Action against
Dennis James Rutgers a Minnesota Attorney,
Registration No. 313142.


                                          ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Dennis James Rutgers committed

professional misconduct warranting public discipline. After respondent filed an answer

to the petition, we referred the matter to a referee.

       The referee made fmdings of fact, conclusions of law, and a recommendation for

discipline. Specifically, the referee concluded that respondent violated Minn. R. Prof.

Conduct 1.3, 1.15(b), 3.4(c), and 8.4(d) by failing to account for and timely disburse the

proceeds of the sale of a family farm that respondent held in his trust account,

communicate with a client regarding the family farm sale's proceeds, provide notice of

his payment of attorney fees, answer a complaint filed against him in district court, and

timely pay a judgment entered against him.              The referee further concluded that

respondent violated Minn. R. Prof. Conduct 1.3; 1.4(a)(3) and (4) by neglecting a

bankruptcy matter and failing to communicate with that client about the bankruptcy. The

referee also concluded that respondent violated Minn. R. Prof. Conduct 8.1(b) aDd Rule

25, Rules on Lawyers Professional Responsibility (RLPR), by failing to cooperate in


                                               1
disciplinary investigations. Finally, the referee concluded that one aggravating factor

was present. The referee recommended that respondent be indefmitely suspended with

no right to petition for reinstatement for 1 year.

        Because no party ordered a transcript of the proceedings before the referee, the

referee's findings and conclusions are conclusive. See Rule 14(e), RLRP. We issued a

briefmg schedule. Respondent informed the court that he would not be filing a brief. In

his brief, the Director recommends that the court impose the 1-year suspension

recommended by the referee.

        We have independently reviewed the record and conclude that a 1-year suspension

is the appropriate discipline for respondent's misconduct.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED that:

        1.      Respondent Dennis James Rutgers is indefmitely suspended from the

practice of law, effective 14 days from the date ofthe filing of this order, with no right to

petition for reinstatement for 1 year.

        2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR.

        3.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.


                                               2
Dated: October 14, 2015

                              BY THE COURT:




                              Associate Justice




                          3